Dismissed and Memorandum Opinion filed October 20, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00184-CV

                          FRANK MILLER, Appellant
                                         V.

                    ASCENTIUM CAPITAL, LLC, Appellee

                    On Appeal from the 190th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-75466

                 MEMORANDUM                       OPINION


      This is an appeal from a judgment signed December 18, 2014. The clerk’s
record was filed April 28, 2015. No reporter’s record or brief was filed.

      On August 25, 2015, this court issued an order stating that unless appellant
filed a brief on or before September 24, 2015, the court would dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Donovan.




                                         2